and fact-based conclusions of law, the appeals officer's decision will not be
                disturbed if it is supported by substantial evidence. Manwill, 123 Nev. at
                241-42, 162 P.3d at 879. "Substantial evidence is that which a reasonable
                mind might accept as adequate to support a conclusion."      Wright v. State,
                Dep't of Motor Vehicles, 121 Nev. 122, 125, 110 P.3d 1066, 1068 (2005)
                (internal quotation marks omitted).
                            Having considered the parties arguments and the record on
                appeal, we conclude that the district court improperly substituted its
                judgment in this case for that of the appeals officer. Here, the appeals
                officer concluded that CCMSI properly denied Goodin's claim for heart
                disease related workers' compensation benefits because, although Goodin
                was a corrections officer who was generally entitled to the statutory
                presumption that his heart disease arose out of and in the course of his
                employment, NRS 617.457(1), he was precluded from enjoying the benefits
                of that presumption insofar as he had been ordered in writing to correct
                certain predisposing conditions that lead to heart disease, but he had
                failed to correct these conditions even though it was within his ability to
                do so. NRS 617.457(10).
                            In support of the appeals officer's conclusion, the record
                evidence demonstrates that, in 2010 and 2011, before he was diagnosed
                with heart disease, Goodin was instructed in writing by his examining
                physician to correct the predisposing conditions of low HDL cholesterol
                and high triglycerides, but that he failed to correct these conditions.
                Moreover, the record shows that, at least with regard to his triglyceride
                level, correction of the condition was within Goodin's ability, as, after
                Goodin's heart disease was diagnosed, he began taking medication and his
                triglyceride level then fell to within the recommended limits.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                             Thus, the appeals officer's conclusion that Goodin could have
                 corrected his triglyceride level by consulting a primary care physician and
                 taking medication was supported by substantial evidence in the record.
                 As a result, the district court was required to defer to this conclusion.   See
                 Manwill, 123 Nev. at 241-42, 162 P.3d at 879. And because the record
                 supports the appeals officer's conclusion that Goodin failed to correct a
                 predisposing condition that was within his ability to correct, he was not
                 entitled to the benefit of the presumption that his heart disease arose out
                 of and in the course of his work.   See NRS 617.457(10). Accordingly, the
                 district court was required to affirm the denial of benefits, see Manw ill,
                 123 Nev. at 241-42,162 P.3d at 879, and we therefore
                             ORDER the judgment of the district court REVERSED.


                                                                        it-cc                J.
                                                             Hardesty


                                                           rpc,                              J.
                                                             Douglas


                 CHERRY, J., dissenting:
                             Because I profoundly disagree with my colleagues decision to
                 reverse the district court's grant of judicial review, thereby depriving
                 respondent, corrections officer Frank Goodin, of the benefit of NRS
                 617.457(10)'s presumption that his heart disease arose out of and in the
                 course of his employment, I must dissent.
                             By its terms, NRS 617.457(10) could only preclude Goodin
                 from enjoying the benefit of that presumption if he failed to correct a
                 predisposing condition that was within his ability to correct.      But here,

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                  Goodin testified that after being ordered to improve his HDL cholesterol
                  and triglyceride levels, he exercised, eliminated virtually all red meat from
                  his diet, and began taking fish oil pills in an effort to address these
                  concerns. In so doing, he took all of the specific steps that the examining
                  physician had directed him to take in order to correct these predisposing
                  conditions.
                                While it is true that Goodin did not consult a primary care
                  physician, this alone cannot be dispositive to exclude him from the
                  benefits of NRS 617.457(10)'s presumption. The record demonstrates that
                  Goodin had already received the examining physician's advice on how to
                  improve his HDL cholesterol and triglyceride levels—advice that, as
                  discussed above, he fully complied with—and nothing in the record
                  provides any indication that another doctor would have advised him to
                  proceed any differently to address these issues.
                                In essence then, this court has opted to reverse the district
                  court's grant of judicial review based simply on the possibility that a
                  second doctor might have prescribed medications to treat these issues and
                  that those medications might have improved Goodin's HDL cholesterol
                  and triglyceride levels. But when Goodin visited another doctor regarding
                  an unrelated matter, he apparently asked that doctor's advice regarding
                  how best to address these issues and was once again told that diet and
                  exercise were the way to improve his conditions.
                                Also worth noting is that while Goodin's HDL cholesterol and
                  triglyceride levels did initially worsen in 2011, the record demonstrates
                  that these levels did, in fact, improve between 2011 and 2012. The record
                  further reveals that, even when Goodin began taking medication following
                  his 2012 cardiac episode, his HDL cholesterol had not risen to the


SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    e•
                recommended level when he was examined again in 2013. Despite the
                improvements in Goodin's conditions between 2011 and 2012, and the
                ultimate failure of his prescribed medication to bring about the necessary
                improvements in his HDL levels, however, this court has opted to
                reinstate the appeals officer's decision to strip Goodin of the benefits of
                NRS 617.457(10)'s presumption solely because he did not seek out a
                primary care physician for further advice regarding his HDL cholesterol
                and triglyceride levels.
                             For the reasons stated herein, I believe that thefl appeals officer
                clearly erred in finding that Goodin had failed to correct his predisposing
                conditions within his ability to do so, and I would therefore affirm the
                district court's grant of his petition for judicial review of that decision.   See
                NRS 233B.135(3); Manwill v. Clark Cnty., 123 Nev. 238, 241, 162 P.3d
                876, 879 (2007).




                cc:   Hon. Abbi Silver, District Judge
                      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                      Edward M. Bernstein & Associates/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                        5
(0) 1947A ero